Sanders, J.
(dissenting) —
An avidity to punish is always dangerous to liberty. It leads men to stretch, to misinterpret, and to misapply even the best of laws. He that would make his own liberty secure must guard even his enemy from oppression; for if he violates this duty he establishes a precedent that will reach to himself.[3]
As our state constitution absolutely prohibits "cruel punishment,” Const. art. I, § 14, and "[t]he provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise,” Const, art. I, § 29, I conclude this statute strikes out as unconstitutionally cruel punishment when judged against fundamental principles. Const, art. I, § 32.
Fifty-one separate offenses are "strikes” under this stat*717ute. It incorporates the longest list of eligible felonies of any similar legislation found in any state of the union.4 Michael G. Turner et al., "Three Strikes and You’re Out” Legislation: A National Assessment, 59 Fed. Probation 16, 25 (Sept. 1995).5
In most instances this statute also imposes a much more severe sentence than would be imposed in other states. Second degree robbery in Oregon receives a standard range punishment of 13 to 18 months. State v. Lee, 110 Or. App. 528, 530, 823 P.2d 445, review denied, 313 Or. 211, 830 P.2d 596 (1992). In states which factor in prior crimes to compound the sentence, the term is less than 10 years. A defendant convicted in Alaska of second degree robbery with two prior violent felonies receives a six-year term with possibility of three of those years suspended. Solomon v. State, 730 P.2d 809, 810 (Alaska Ct. App. 1987). In New Mexico, anyone convicted of a third noncapital felony receives an extra four years on the sentence for the third felony. Although comparison of this sentence with other states which have adopted a three-strikes scheme after Washington’s may not be appropriate (measuring Washington’s against copies seems somewhat circular), the particular features of the Washington three-strikes law rank it among the harshest in the country. Many of the states with a three-strikes law do not even include second degree robbery in the list of strikes. See Del. Code Ann. tit. 11, § 4214(b) (Michie 1995) (second degree robbery not a strike under Delaware three-strikes law).
*718Even California has avoided Washington’s "avidity to punish” as the recent decision in People v. Superior Court of San Diego County (Jesus Romero), 13 Cal. 4th 497, 917 P.2d 628, 53 Cal. Rptr. 2d 789 (1996) attests. There the California Supreme Court recognized trial court discretion to avoid "three-strikes” sentencing where necessary to promote the interest of justice. But Washington’s law permits no similar exception. Therefore, constitutional analysis of the three-strikes statute, to give it like treatment, must be as exacting and unyielding as the letter of the statute itself.
Washington’s law is in the minority of three-strikes legislation in imposing a mandatory life sentence without possibility of parole. See People v. Campos, 43 Cal. App. 4th 189, 45 Cal. Rptr. 2d 706, 724 (1995) (Johnson, J., dissenting) (Alabama, Mississippi, Indiana, and South Carolina are the only three-strikes states in addition to Washington which impose life sentences without possibility of parole), review granted and opinion superseded by 48 Cal. Rptr. 2d 896, 908 P.2d 422 (1995). Compare Cal. Penal Code § 667(a)-(i) (West 1996) (California three-strikes law, often considered amongst the country’s harshest, mandates a sentence of 25 years to life for the third strike).
Sentences mandatorily imposed under this statute are disproportionate to maximum sentences under existing law in this State. For example, second degree robbery is a Sentencing Reform Act of 1981 (SRA) level four crime. RCW 9.94A.310(1). Of the 17 crimes in level four, only second degree robbery, assault two, and vehicular assault are strikes. Conviction of a level four crime with this defendant’s record would earn a standard five to seven years, with early release available after two-thirds of the time is served. The maximum sentence is no more than 10 years.
However, for conviction of the third so-classified felony the sentence is uniformly life in prison without possibility of parole. The sentence is inevitable, not discretionary. It is the same for first degree murder as it is for second degree robbery of an espresso stand—committed with a *719finger in one’s pocket to steal two or three hundred dollars.
The very core of the statute makes the particular circumstances of the individual defendant or his individual culpability for his specific crime simply irrelevant. Moreover, by denying even the possibility of parole, the statute makes potential post-sentencing rehabilitation, or lack thereof, equally irrelevant. The penalty is imposed without possibility of mercy expressly to defeat the discretion of any trial judge, or parole board, persuaded by fact and reason that mercy is appropriate to bring justice to the particular defendant.
Once sentenced to the penitentiary the defendant must there remain without possibility of release, without possibility of parole, without regard to rehabilitation, even without regard to his continued physical ability to re-offend. He is consigned to a cell, where he will remain until the paper upon which this opinion is written yellows with age. He will remain incarcerated hopelessly and endlessly beyond the time old age dims and ultimately erases that memory of the offense which brought him there in the first place.
As the Supreme Court has aptly observed, the sentence of life without possibility of parole is exceeded by only the death sentence itself, but not by much. Harmelin v. Michigan, 501 U.S. 957, 1028, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) (Stevens, J., dissenting) ("[A] mandatory sentence of life imprisonment without the possibility of parole does share one important characteristic of a death sentence: The offender will never regain his freedom.”). To some, the line between life without possibility of parole and execution is extremely delicate.6 Mr. Rivers’ remaining life *720expectancy of 44 years7 is his expectancy for the duration of his sentence, although not the maximum should he outlive the mortality table.
Article I, section 14, of the Washington State Constitution prohibiting "cruel punishment” was adopted in 1889. It has not been amended. It means the same now as it meant then. It was written for the ages and was intended to guide future generations. Lebbeus J. Knapp, The Origin of the Constitution of the State of Washington, 4 Wash. Historical Q. 227, 251 (Oct. 1913) (hereinafter "Knapp”). Our constitution arose from a profound distrust of the Legislature and in large part was designed to strictly limit the Legislature. Knapp at 250 ("[Q]f all oppressive and unjust instruments of government the legislature is the greatest and most irresponsible.”).8 The founders understood circumstances and political climates may change but principles and human nature do not.
Constitutions do not change with the varying tides of public opinion and desire. The will of the people therein recorded is the same inflexible law until changed by their own deliberative actions; and therefore the courts should never allow a change in public sentiment to influence them in giving a construction to a written Constitution not warranted by the intention of its founders. 6 R. C. L. 46
State ex rel. Banker v. Clausen, 142 Wash. 450, 454, 253 P. 805 (1927). See also State ex rel. O’Connell v. Slavin, 75 *721Wn.2d 554, 452 P.2d 943 (1969) (the court should never allow a change in public sentiment to influence it to give a construction to the written constitution not warranted by the intention of the founders); Boeing Aircraft Co. v. Reconstruction Fin. Corp., 25 Wn.2d 652, 171 P.2d 838, 168 A.L.R. 539 (1946) (the meaning of the state constitution was fixed at the time it was adopted and must be construed in the sense in which the framers understood it).
While most facial challenges to criminal sentencing statutes falter because one may not conclude as a matter of law that every punishment inflicted under the statute is necessarily cruel under every imaginable circumstance, see, e.g., State v. Fain, 94 Wn.2d 387, 390, 617 P.2d 720 (1980), it is just that statutory nullification of possible consideration of any particularized circumstance which weakens this statute to facial challenge. Compare In re Grant, 18 Cal. 3d 1, 553 P.2d 590, 132 Cal. Rptr. 430 (1976) (California statute which precludes parole consideration for a minimum of 10 years for offenders with two or more prior convictions constitutes cruel or unusual punishment in violation of California constitution because constitutionality of punishment for crime requires consideration of individualized factors).
Even Washington’s habitual offender law, RCW 9.92.090, which survived facial constitutional challenge in Fain, allowed individualized factors to be considered in the original sentence and for the purpose of post-sentence release. Imposition of a life sentence under the habitual offender law permitted parole at any time after the "inmate has demonstrated a meritorious effort in rehabilitation,” RCW 9.95.040, and under that statute a life sentence could have meant actual incarceration for little more than a dozen years. Fain, 94 Wn.2d at 406 (Rosellini, J., dissenting).
While conceivable that but for the three-strikes statute an individual defendant might earn a life sentence never to be mitigated or remitted because of individualized factors, consideration of those factors (or even proof thereof) is necessarily precluded by this statute. The statute’s fail*722ing is on its face whereas the injustice of its application may not appear in the record precisely because of its operation.
The majority categorically rejects the prohibition on possible post-sentencing parole as even relevant. Parole is a post-sentencing remedy which further enables the system to account for and tailor the punishment based on post-sentencing experience with the particular offender. The United States Supreme Court has heavily relied upon the availability of párole when considering the issue of cruel and unusual punishment. Solem v. Helm, 463 U.S. 277, 300, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983) (distinguishing Rummel v. Estelle, 445 U.S. 263, 100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980)) ("Parole is a regular part of the rehabilitative process. Assuming good behavior, it is the normal expectation in the vast majority of cases.”).
Does a statute which imposes life imprisonment without possibility of parole simply for the third conviction of a classified offense impose "cruel punishment” as the term is used in our state constitution? To answer this question we must yield to the constitutional imperative that we recur to fundamental principles. Const, art. I, § 32.
State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R.4th 517 (1986) directs our inquiry:
The following nonexclusive neutral criteria are relevant in determining whether, in a given situation, the Washington State Constitution should be considered as extending broader rights to its citizens than the United States Constitution: (1) the textual language; (2) differences in the texts; (3) constitutional history; (4) preexisting state law; (5) structural differences; and (6) matters of particular state or local concern.
Gunwall, 106 Wn.2d at 58. This formulation has been criticized for placing too much emphasis on the United States Constitution as a starting point, see James W. Talbot, Rethinking Civil Liberties Under the Washington State Constitution, 66 Wash. L. Rev. 1099 (1991); however, it is helpful for present purposes. Cases decided without *723benefit of Gunwall scrutiny lack the precedential force which follows from this more thorough review. No prior Washington case has considered the constitutional prohibition against cruel punishment under a Gunwall analysis, nor does the majority here.
State Constitutional Text
What was the popular understanding of the words "cruel punishment” at the time the Washington Constitution was originally ratified? Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491 (1984). Our territorial court summarized the standard for statutory construction in 1888; a standard which equally guides our constitutional inquiry today: "The ordinary use of words at the time when used, and the meaning adopted at that time, is usually the best guide for ascertaining legislative intent, as it is always the intent of any written instrument or law at the time it was made that is to govern in enforcing it. It is therefore well to inquire, in all cases, as to the meaning of words, and the force to be given them at the time when they were used . . . .” Bloomer v. Todd, 3 Wash. Terr. 599, 615, 19 P. 135, 1 L. R. A. 111 (1888).
Cruel
At the time of ratification, cruelty was generally understood to encompass two elements: (1) punishment beyond that which is necessary and (2) absence of mercy. One dictionary defined "cruel” to mean "hard-hearted,” "harsh,” or "severe.” Etymological Dictionary of the English Language (Oxford 1883). In another "cruelty” was the "unnecessary infliction of pain . . . .” Henry Campbell Black, A Dictionary of Law 305 (1891). Accord Noah Webster, An American Dictionary of the English Language (1862) ("Cruelty[:] .... giving unnecessary pain or distress to others.”). A later dictionary, but not entirely remote, defined the term as "merciless” or *724"indifferent to . . . another’s pain.” Oxford English Dictionary 431 (1st ed. 1933). Blackstone opined that "cruel” in the context of the prohibition against cruel and unusual punishment meant severe or excessive. 5 St. George Tucker, Blackstone’s Commentaries 15-17 (Rothman Reprints, Inc. 1969) (1803).
In contrast, this statute permits no individualized consideration of necessity and absolutely forecloses even the possibility of mercy.9
Punishment
"Punishment” also had a deep meaning and profound implication to 19th Century Washingtonians. Appropriate punishment was understood to mean a proportional sentence as measured by factors relevant to the specific crime committed as well as the individual who committed it. This understanding permeated the legal culture of the time and was often expressed in natural law rhetoric.10
Since many involved in the Constitutional Convention *725of 1889 were attorneys, and the Constitutional Convention was led by accomplished jurists, it is safe to assume that these men were well versed in the natural law doctrines which were studied in law schools of the day. Southcenter Joint Venture v. National Democratic Policy Comm., 113 Wn.2d 413, 423, 780 P.2d 1282 (1989). The draft constitution circulated on the first day of the Constitutional Convention, July 4, 1889, prepared by attorney W. Lair Hill, further evidenced this by frequently and expressly referencing the natural law origins of the constitution itself. W. Lair Hill, Proposed Constitution for the State of Washington, Portland Oregonian, July 4, 1889; cf. Knapp at 241.
All of this is especially important to the discussion at hand because the original, popular understanding of the term "cruel punishment” necessarily framed that under*726standing in a natural law context.11 As Justice Utter notes, even the language of the preamble12 evidences natural law background principles at work.13
Article I, section 32, lends further support for natural law implications found elsewhere in the Declaration of Rights14 by mandating: "A frequent recurrence to fundamental principles is essential to the security of individual right and the perpetuity of free government.” These "fundamental principles” incorporate natural law prin*727ciples as well.15 The framers of our constitution subscribed to notions of natural or fundamental rights when drafting the constitution, and "the notion of fundamental principles was central to natural law theories at the time [the constitution was adopted].” Southcenter, 113 Wn.2d at 438-39 (Utter, J., concurring).16
Historical Principles of Legitimate Punishment
J. J. Burlamaqui’s text, The Principles of Natural and Politic Law (7th London ed. 1859) was the leading natural law text of the period. Burlamaqui was among the most important natural law legal theorists from the American point of view.17 He was widely read in law schools of the time. See, e.g., Hadley Arkes, The Return of George Sutherland Restoring a Jurisprudence of Natural Rights (Princeton Univ. Press, 1994).18
The Burlamaqui text was also frequently cited by the United States Supreme Court in the 19th Century. Chapter 11 of the Burlamaqui text, entitled "Right to Punish,” defines cruelty as punishment imposed without due regard for the particular circumstances of the crime and *728the particular circumstances of the accused. This text embodies an influential explanation of the "fundamental principles” which are important to answer the question at hand.
In general, it is certain that the state never ought to inflict punishments but with a view to some public advantage. To make a man suffer merely because he has done a thing, and to attend only to what has passed, is a piece of cruelty condemned by reason; for, after all, it is impossible that the fact should be undone. In short, the right of punishing is a part of sovereignty; now sovereignty is founded ultimately on a beneficent power. It follows, therefore, that even when the chief ruler makes use of his power of the sword, he ought to aim at some advantage or future good, agreeably to what is required of him by the very nature and foundation of his authority.
J. J. Burlamaqui, The Principles of Natural and Politic Law at 276-77 (emphasis added).
Through the course of 40-numbered paragraphs, Burlamaqui sets forth those fundamental principles which distinguish beneficent from cruel punishments.
One accepted method to measure appropriate punishment was to individually calculate what is necessary to produce repentance. The punishment should be "of a different nature, according as it affects the life of a person, his body, his reputation, or his estate . . . [P]unishment is inflicted with a view to some good . . . .” Id. at 274-75 (emphasis omitted). Punishment is to be measured "to balance the different degrees of human wickedness by a sufficient counterpoise.” Id. at 275. The end of punishment was the safety of the public to be achieved through incarceration until reformation. However, continued punishment after reformation served no protective function and was therefore cruel.
[A]nd the state ought to use them all as means of obtaining that end; so that it should not have recourse to the most rigorous punishments, till those of greater lenity are insufficient to procure the public tranquillity.
*729Id. at 277-78.
Since the public good is the ultimate end of all punishment, Burlamaqui opined that when the public advantage might be best promoted through clemency or mercy, such is preferred to punishment.19
Burlamaqui cautioned against excess which, by its nature, was unnecessary to achieve the purpose. Excessive punishment was cruel because by definition unnecessary to achieve the legitimate end.20
Other 19th Century scholars noted similar principles. Criminal punishment was said to have three key objectives: retribution, isolation of the offender, and reformation. Frederick Howard Weinz, Punishment and Reformation 287-89 (1895). The three-strikes statute serves the first two goals but not the third.
Discretion for post-sentence release prior to serving the maximum sentence was also an approved means to fit the *730punishment to the criminal. An international group of penologists formed in 1889 adopted as one of its canons that "the length of imprisonment must depend not only on the material and moral gravity of the offense, but on the results obtained by the treatment in prison.” C. Ber-NALDO DE QuiROS, MODERN THEORIES OF CRIMINALITY 132-33 (Alfonso de Salvio trans., 1911). This entailed the notion that not only should a sentence be tailored to the crime and criminal but that reform and rehabilitation should allow for early release. See also Gerhard Mueller, Crime, Law, and the Scholars: A History of Scholarship in American Law 73-78 (1969) (discussing the rise in the late 19th Century of the penitentiary, parole, and judicial discretion in sentencing). Overall, these theories are well summarized as seeking to avoid unnecessary, merciless, and hard-hearted punishments—cruel punishments.
Constitutional History of Proportionality
Proportionality has been part of the common law from the start. The Magna Charta devoted three chapters to enunciating the guarantees that fines, the dominant form of punishment of the time, could not be excessive. Solem v. Helm, 463 U.S. 277, 284-85, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). When prison sentences became the routine criminal punishment, common law recognized that "imprisonment ought always to be according to the quality of the offence.” Hodges v. Humkin, 2 Bulst. 139, 140, 80 Eng. Rep. 1015, 1016 (K.B. 1615) (Croke, J., cited in Solem, 463 U.S. at 285). About the time our state constitution was adopted, Justice Field reflected a widely held view in his dissent that the Eighth Amendment prohibits "all punishments which by their excessive length or severity are greatly disproportionate to the offenses charged.” *731O’Neil v. State of Vermont, 144 U.S. 323, 339, 12 S. Ct. 693, 699, 36 L. Ed. 450 (1892) (Field, J., dissenting). Blackstone’s Commentaries, widely regarded in the 19th Century, emphasized the importance of proportional punishments:
The laws of the Roman kings, and. the twelve tables of the decemviri, were full of cruel punishments: the Porcian law, which exempted all citizens from sentence of death, silently abrogated them all. In this period the republic flourished: under the emperors severe punishments were revived; and then the empire fell.
It is moreover absurd and impolitic to apply the same punishment to crimes of different malignity ... It is a kind of quackery in government, and argues a want of solid skill, to apply the same universal remedy, the ultimum supplicium, to every case of difficulty .... It has been therefore ingeniously proposed, that in every state a scale of crimes should be formed, with a corresponding scale of punishments, descending from the greatest to the least: but, if that be too romantic an idea, yet at least a wise legislator will mark the principal divisions, and not assign penalties of the first degree to offences of an inferior rank. "Where men see no distinction made in the nature and gradations of punishment, the generality will be led to conclude there is no distinction in the guilt. Thus in France the punishment of robbery, either with or without murder, is the same ....
5 St. George Tucker, Blackstone’s Commentaries 17-18 (Rothman Reprints, Inc. 1969) (1803) (footnotes omitted.).21
The guiding principle of "Western thought from that *732time to this has been that punishment should not only fit the crime but the criminal as well.22
Punishment Was Historically Judicial, Not Legislative, Function
The avoidance of cruel punishment was uniquely a judicial function since only the judiciary could apportion the punishment by individual factors, unlike the Legislature.
Burlamaqui also reflected the sentiment and practice of the day that individualized factors could be considered and applied only by the judiciary, not by legislative fiat:
Let us also observe, that it belongs to the justice and prudence of government always to follow the order of judgment and of the judiciary procedure in the infliction of punishments. This is necessary, not only that we may not commit injustice in an affair of such importance, but also that the state may be secured against all suspicion of injustice and partiality.
J. J. Burlamaqui, The Principles of Natural and Politic Law at 282.
This was the generally accepted practice in 19th Century Washington State as evidenced by the sentencing laws as they existed in 1889. For example, statutes set maximum punishments; however, judges retained discre*733tion to impose a term fitting the facts of personal culpability and his specific crime within broad perimeters. The penalty for forcible rape was imprisonment for any term of years to be set by the judge up to life. (Code of Wash. 1881, § 812. Territorial laws given force of state law upon adoption of constitution, Const. art. 27, § 2 and codified in Hill’s Penal Code § 28 (1891).) Robbery carried a penalty of 1 to 20 years, to be set by the judge. (Code of 1881, § 829. Territorial laws given force of state law upon adoption of constitution, Const. art. 27, § 2 and codified in Hill’s Penal Code § 45 (1891).) The rationale behind the use of such broad ranges is summarized by an early case from this court: "the rule which is applicable in pronouncing sentence in all criminal cases [is that] the judge takes into consideration all the circumstances connected with the offense and makes the punishment fit the crime . . . .” State v. Taylor, 142 Wash. 528, 529, 253 P. 796 (1927).
Additionally, the early code recognized the possibility of reform as evidenced by good behavior to permit early release. Wash. Code § 1451 (1896).
Comparison of State to Federal Text
The fact that Washington’s constitution prohibits sentences which are "cruel” without also requiring that they be "unusual” further suggests Washington’s constitutional framers subscribed to the dominant penological views of the time that punishment should fit the specific crime and criminal while leaving open the hope and possibility of reform (without regard to the sentencing practices of others). "Cruel and unusual” is relative, defined by comparing it to others. Cruel without unusual, on the other hand, requires a more absolute definition.
Because it is conceded the state constitutional prohibition against cruel punishment includes but is broader than the federal prohibition against "cruel and unusual punishment,” it is not necessary to dwell at length upon the Eighth Amendment prohibition except to observe, axiomatically, that a punishment which violates the Eighth *734Amendment must necessarily violate article I, section 14, as well. Fain, 94 Wn.2d at 393. I do not reject the Eighth Amendment challenge, but do not reach it.
It is useful, however, to note that the fulcrum of federal debate on the subject rests on whether or not a disproportionate prison term may ever be "cruel and unusual” as those terms are used in the Eighth Amendment. Although it would appear a majority of the United States Supreme Court is presently of the mind that a disproportionate sentence must be "cruel and unusual” in principle, it is often unable to agree on specific application. Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991). However, even Justices Scalia and Rehnquist, of the minority view that proportionality never plays a role in the Eighth Amendment, concede "a disproportionate punishment can perhaps always be considered 'cruel,’ but it will not always be 'unusual’ ” Harmelin, 501 U.S. at 967. Likewise, it is well settled in the jurisprudence of this State that a sentence must be proportional to pass state constitutional muster.
Fain purports to define the state constitutional prohibition against cruel punishment in terms of that standard set forth in Hart v. Coiner, 483 F.2d 136, 27 A.L.R.Fed. 93 (4th Cir. 1973), cert. denied, 415 U.S. 938, 94 S. Ct. 1454, 39 L. Ed. 2d 495 (1974). See Fain, 94 Wn.2d at 397.23 Why this court adopted the Hart standard to measure the meaning of cruelty under our state constitution is left to the imagination. Hart was decided in a remote federal circuit more than 80 years after the state constitution was adopted, could not have been considered by the founders, and did not even purport to be a construction of this, or any other, state constitution. It was expressly an Eighth Amendment case and stressed whether the punishment was "unusual” rather than the nonrelative examination *735of "cruel.” I do accept, however, the validity of Fain’s factual observation about the history of this provision of the state Declaration of Rights:
Especially where the language of our constitution is different from the analogous federal provision, we are not bound to assume the framers intended an identical interpretation. The historical evidence reveals that the framers of Const, art. 1, § 14 were of the view that the word "cruel” sufficiently expressed their intent, and refused to adopt an amendment inserting the word "unusual”. The Journal of the Washington State Constitutional Convention: 1889, at 501-02 (B. Rosenow ed. 1962).
Fain, 94 Wn.2d at 393.
Conclusion
The three-strikes law is a massive and radical departure from not only the practice but theory of criminal punishment in circa 1889 Washington. It applies the power of the state with uniformity to dissimilar general categories of crime. It does so expressly and intentionally without regard to those factors which traditionally were considered to insure the sentence is proportionately imposed. A disproportional sentence is cruel.
Moreover, the statute is severe, harsh, and merciless. Its punishment is imposed without regard to necessity. It is carried out without regard to rehabilitation or even possibility of re-offense. It is cruel for those reasons as well.
Cruelty does not promote legitimate governmental interests. This statute is unconstitutional on its face. It will inflict great and needless suffering absent judicial intervention to enforce the absolute constitutional prohibition against cruel punishment.
Reconsideration denied October 24, 1996.

Thomas Paine, Dissertation on First Principles op Government, in Common Sense and Other Political Writings, Thomas Paine 174 (W. F. Adkins ed. 1953 (1776)).


See, e.g., N.M. Stat. Ann. § 31-18-23(E)(2) (Michie 1994) (New Mexico has six crimes constituting "strikes”: murder one, murder two, shooting from or at a motor vehicle resulting in great bodily harm, kidnapping resulting in great bodily harm, criminal sexual penetration, and robbery while armed with a deadly weapon resulting in great bodily harm).


Every class B felony is a strike when committed with sexual motivation. Burglary of a pair of shoes to fulfill a sexual fantasy would therefore be a strike, as would a panty raid. RCW 9A.52.030; 9.94A.030(23)(s). Class B felonies are otherwise punishable by a maximum of 10 years. RCW 9A.20.020(1)(b). Some class C felonies are also strikes (second degree manslaughter (RCW 9.94A.030(23)(1)), third degree rape (RCW 9.94A.030(23)(n)), vehicular assault (RCW 9.94A.030(23)(q))) otherwise punishable by a maximum of five years (RCW 9A.20.020(1)(c)).


See Professor Shigemitsu Dando, Toward the Abolition of the Death Penalty, Condon-Palknor Distinguished Lecture at University of Washington School of Law (unpublished) (Apr. 8, 1996).


 6 Washington Practice: WPI App. B, Life Expectancy Table 702 (3d ed. 1989). Rivers’ date of birth is October 5, 1964.


The three-strikes statute was adopted by popular initiative; however, I do not find this distinction determinative, as direct action by a popular majority has its own pitfalls. See Lucas v. Forty-Fourth General Assembly, 377 U.S. 713, 736-37, 84 S. Ct. 1459, 12 L. Ed. 2d 632 (1964) ("A citizen’s constitutional rights can hardly be infringed simply because a majority of all the people choose that it be.”). James Madison warned against "the superior force of an interested and overbearing majority . . . [acting on] some common influence of passion.” The Federalist No. 10 (James Madison) 77 (Clinton Rossiter ed., 1961). See also The Federalist No. 51 (James Madison) (Clinton Rossiter ed., 1961) and Madison’s speech to Philadelphia convention quoted in Hans A. Linde, Who is Responsible for Republican Government, 65 U. Colo. L. Rev. 709, 719-20 (1994). See generally Marc Slonim & James H. Lowe, Comment, Judicial Review of Laws Enacted by Popular Vote, 55 Wash. L. Rev. 175 (1979).


Compare dissenting opinion of Justice Madsen in State v. Manussier, 129 Wn.2d 652, which emphasizes not even the prosecutor can exercise mercy through discretion not to charge, as per the majority. Compare also the prosecutorial discretion not to charge under the habitual offender statute based on individualized factors. State v. Lee, 87 Wn.2d 932, 934-35, 558 P.2d 236 (1976) (less than one percent of eligible convicts were charged. Lee, 87 Wn.2d at 940 (Rosellini, J., dissenting). And compare People v. Superior Court of San Diego County (Jesus Romero), 13 Cal. 4th 497, 917 P.2d 628, 53 Cal. Rptr. 2d 789 (1996) (if necessary to promote the interests of justice a California prosecutor need not charge a violation of the California three-strikes statute and the California judge retains discretion not to sentence according to that statute).


Our court has frequently referenced background natural law principles in its opinions. See, e.g., Rettkowski v. Department of Ecology, 122 Wn.2d 219, 239, 858 P.2d 232 (1993) (Guy, J., dissenting) (access to air, running water, sea, and seashore are by natural law common to all); Farnam v. CRISTA Ministries, 116 Wn.2d 659, 686, 807 P.2d 830 (1991) (Dore, C.J., concurring in part, dissenting in part) (removal of nutrition and hydration flies in the face of natural law); Aetna Life Ins. Co. v. Bunt, 110 Wn.2d 368, 369, 754 P.2d 993 (1988) (the duty of parents to provide support for their minor children is a principle of natural law); In re Grant, 109 Wn.2d 545, 580, 747 P.2d 445 (1987) (Goodloe, J., dissenting) (sanctity of human life is natural law principle which leads back through John Marshall, to Edmond Burke, Henry de Bracton, and even beyond the Magna Charta to Judean law), amended by 757 P.2d 534 (1988); Vergeyle v. Employment Security Dep’t, 28 Wn. App. 399, 404, 623 P.2d 736 (equality of treatment may be natural law principle), review denied, 95 Wn.2d 1021 (1981), overruled on other grounds by Davis v. Department of Employment Security, 108 *725Wn.2d 272, 737 P.2d 1262 (1987); Stack v. Chicago, Milwaukee, St. Paul & Pacific R.R. Co., 94 Wn.2d 155, 161, 615 P.2d 457 (1980) (tactic used by railroads to discourage injured employees from engaging in litigation interferes with natural law rights of each employee as a human being); Mead Sch. Dist. v. Mead Educ. Ass’n, 85 Wn.2d 278, 290, 534 P.2d 561 (1975) (Finley, J., concurring in part, dissenting in part) (contempt power subject to natural law limitations); State v. Gillaspie, 8 Wn. App. 560, 562, 507 P.2d 1223 (1973) (natural law relation between step-parent and step-child); State v. Russell, 68 Wn.2d 748, 755, 415 P.2d 503 (1966) (providing minor children with necessities of life is a principle of natural law); Kaul v. City of Chehalis, 45 Wn.2d 616, 627, 277 P.2d 352 (1954) (Hill, J., dissenting) (freedom of action and private property are closely related to doctrines of natural law and inalienable rights); In re Hudson, 13 Wn.2d 673, 692, 126 P.2d 765 (1942) (principle of natural law that father knows far better as a rule what is good for his children than a court of justice and (at page 693) the obligation of parents to provide their minor children with the necessaries of life is a principle of natural law); In re Fujimoto’s Guardianship, 130 Wash. 188, 193, 226 P. 505, 39 A.L.R. 937 (1924) (by natural law minors are entitled to the guidance and care of their parents); Jordan v. Jordan, Wentworth & Co., 129 Wash. 126, 130, 224 P. 389 (1924) (principle of contribution is not based on contract but natural law); State v. Nakashima, 62 Wash. 686, 689, 114 P. 894 (1911) (incestuous marriage prohibited by natural law); Johnson v. Johnson, 57 Wash. 89, 91, 106 P. 500 (1910) (same); State v. Fenn, 47 Wash. 561, 563, 92 P. 417 (1907) (same); Benton v. Johncox, 17 Wash. 277, 49 P. 495, 497, 39 L.R.A. 107 (1897) (use of stream forms a part of the rights incident to and involved in the ownership of the lands upon its borders and is a matter of natural law which no legislation can change); In re Estate of Wilbur v. Bingham, 8 Wash. 35, 37, 35 P. 407, 408 (1894) (natural law prohibits incestuous marriage); Bloomer v. Todd, 3 Wash. Terr. 599, 618, 19 P. 135,1 L.R.A. 111 (1888) (privilege of voting not a natural right but a privilege conferred by positive law).


The distinction between positive and natural law was the subject of popular debate, even to the extent of an editorial discussing a Tacoma city ordinance. See Tacoma’s Daily Ledger, Oct. 15, 1889, at 2.


"We, the people of the State of Washington, grateful to the Supreme Ruler of the Universe of our liberties, do ordain this constitution.” Washington Constitution, preamble.


 Rather, the "liberties” came from a higher source. The framers, then, subscribed to theories of natural law and inherent rights similar to those that inspired the Declaration of Independence and the Bill of Rights in the federal constitution. See L. Tribe, American Constitutional Law 1309 (2d ed. 1988) .... Corwin, The "Higher Law” Background of American Constitutional Law, 42 Harv. L. Rev. 149 (1928-1929).
Southcenter Joint Venture v. National Democratic Policy Comm., 113 Wn.2d 413, 438-39, 780 P.2d 1282 (1989) (Utter, J., concurring). The preamble implied that the rights inured in the citizenry rather than emanating from the State.
This point, then, was not controversial. Consequently, listing the rights in the constitution could only have been meant to protect them. This protective function is further implied by the title of "Declaration” rather than "Bill” of rights: the document does not confer rights, it declares those that naturally exist. See Wiggins, Francis Henry and the Declaration of Rights, Washington State Bar News 54 (May 1989).
Southcenter, 113 Wn.2d at 439 (Utter, J., concurring).


 The natural law tone of the constitution is strengthened by Const, art. 1, § 32. This section declares: "A frequent recurrence to fundamental principles is essential to the security of individual right and the perpetuity of free government.” The notion of fundamental principles was central to natural law theories at the time. See Tribe, at 560. That the principles are not spelled out further indicates that the framers looked to other, nongovernmental sources for the origin of the rights listed in the constitution . . . these rights are fundamental and naturally occurring ....
Southcenter, 113 Wn.2d at 439 (Utter, J., concurring).


Brian Snure, A Frequent Recurrence to Fundamental Principles: Individual Rights, Free Government, and the Washington State Constitution, 67 Wash. L. Rev. 669, 673, 686-87 (1992).


See also Charles K. Wiggins, Francis Henry and the Declaration of Rights, Washington State Bab News, May 1989, at 51, 54 ("Under contemporary constitutional jurisprudence, the basic civil liberties were natural and inalienable rights independent of any state constitution.”). See Knapp at 233 ("The declarations contained therein are brief, general and comprehensive declarations of the rights of individuals which are deemed to be sacred. These rights are, by common understanding, considered to be inherent in the constitution of things . . . .”) and Knapp at 234 ("[The Declaration of Rights] are simply relics of the gage of battle thrown by the people before the oppressive rulers of past decades ... A necessary incident to the security of the state is the lodgement of power somewhere to determine under what circumstances these natural rights may be abridged or denied.”).


Benjamin Fletcher Wright, American Interpretations op Natural Law 7 (Russell & Russell 1962) (1931).


An actual page from Justice Sutherland’s commonplace book, written by Justice Sutherland in 1882 when he was a 20-year-old law student, quoting Burlamaqui at length in Sutherland’s own hand on natural law principles, is reproduced at the beginning of that text.


 All crimes are not equal, and it is but equity there should be a due proportion between the crime and the punishment. We may judge of the greatness of a crime, in general, by its object, by the intention of malice of the criminal, and by the prejudice arising to society from it; ... . [Factors to consider include the object of the crime, the degree of malice, the nature of the motive, the circumstances of time, place, and custom, the manner of committing the crime, and the severity of the crime.] There are, therefore, crimes less or greater than others; and, consequently, they do not all deserve to be punished with equal severity.
J. J. Burlamaqui, The Principles of Natural and Politic Law at 279-80.


The punishment is too rigorous, if we can by milder means obtain the end proposed; .... We ought as much as possible to incline to the merciful side, when there are not strong reasons for the contrary .... [and] [tjhe same punishment does not make the same impressions on all kinds of people, and, consequently, has not the same force to deter them from vice. We ought, therefore, to consider, both in the general penal sanction, and in the application of it, the person of the criminal, and in that all those qualities of age, sex, state, riches, strength, and the like, which may either increase or diminish the sense of punishment. A particular fine, for instance, will distress a beggar, while it is nothing to a rich man.
J. J. Burlamaqui, The Principles of Natural and Politic Law at 281-82.


Blackstone’s example is aptly applied to the case at bar since this robber has received a sentence equal, or even exceeding, that for murder.


dit we are speaking not about the meat grinder of unwanted millions, not about the cesspool into which they are hurled without pity for the people— but about a serious correctional system—the most complex of questions arises: how it is possible to give monotonously uniform punishments on the basis of a single, unified criminal code? After all, externally equal punishments for different individuals, some more moral and others more corrupted, some more sensitive and some more crude, some educated and some uneducated, are completely unequal punishments. (See Dostoyevsky in many different places in his The House of the Dead)
English thought has understood this, and they say there (I don’t know how much they practice it) that the punishment must fit not only the crime but also the character of each criminal.
Aleksandr I. Solzhenitsyn, The Gulag Archipelago, Vol. 2 at 630 (English ed. 1975) (emphasis in original).


"The factors were: (1) the nature of the offense; (2) the legislative purpose behind the habitual criminal statute; (3) the punishment defendant would have received in other jurisdictions for the same offense; and (4) the punishment meted out for other offenses in the same jurisdiction.” Fain, 94 Wn.2d at 397 (citations omitted).